Exhibit 10.1
 
 
 
January 9, 2009


Amendment to time Brokerage agreement Between Island Broadcasting Company and
Echo Broadcasting
Group, Inc.


This is a modification of the prior payment schedules by Echo Broadcasting Group
Inc. to Island Broadcasting Co., per agreements dated November 1, 2005 and
modified November 7, 2007.


This modification shall read as follows:


Payments shall be $150,000.00 on the following dates: Feb 1, Mar. 1, Apr. 1, and
May 1, 2009. In addition, the amount that was due on Dec. 31, 2008, which amount
was approx. $1,640,000.00, shall be reduced by half, and paid $500,000.00 on
March 1, 2009, and $320,000.00 on May 15, 2009.
The $250,000.00 that was due on Jan. 1, 2009, and the additional $100,000.00 due
on the first of Feb, Mar., Apr. and May l, 2009, shall be waived. Payments of
$250,000.00 per month, per the November 7, 2007 agreement will commence on June
1, 2009 and continue thereafter. Additionally the revenue sharing fee of the
agreement shall be waived up to June 1, 2009. And will commence thereafter.


Effective June 1st, 2009 Echo Broadcasting will adhere to the original terms and
conditions of the agreements.


If any of the amounts stated above are not wired to Island's account on or
before the stated due dates, the above referenced agreements will terminate at
5PM on those due dates. The above represent the entire amounts due under the
referenced agreements.


Agreed arm accepted by:


/s/  Richard Bogner        
Island Broadcasting
Co.  1/9/09                                                                                     Echo
Broadcasting Group, Inc..


Richard Bogner,
President                                                                           Alex
Shvarts, CEO

